Title: From Benjamin Franklin to John Adams, 6 December 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Dec. 6. 1781.
I am honour’d with your Excellency’s Letters of the 22d. and 26th. past. The Proposal relating to the Goods was, you say, more unreasonable than you expected. It did not so much surprise me, who possess a former Sample exactly of the same Stile and Sentiment, and I therefore think this to be of the same Author.— His Professions of Disinterestedness with regard to his Shares, are in my Opinion deceitful, & I think that the less we have to do with that Shark, the better; his Jaws are too strong, his Teeth too many, and his appetite immensely voracious.
The Proposals of Ingraham & Bromfield appear more reasonable. I have communicated them to Mr. Barclay, the Consul, who is arrived here with full Powers to take into his Care any Property of the United States. He sets out to day for Amsterdam in order to take Care of those Goods, and will have the honour of delivering to you this Letter. You will, I am certain, afford him your Counsel, and all the assistance in your Power: I begin to see more Daylight with regard to our Funds, and believe I may be able to furnish him with sufficient to disengage the Goods and pay their Freight: But if he judges a Part of them less immediately necessary, and that they may be sold without too much Loss, to raise the Money wanted, that Method will I think be preferable.
I thank you for the Copy of the Instructions. I had received another, and communicated it to the Count de Vergennes.
With great Respect, I have the honour to be Sir Your most obedient and most humble Servt
B Franklin
His Exy. J. Adams Esq.
 
Endorsed: Dr Franklin Decr. 6. 1781
